DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 are pending in the application.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The first sentence of the abstract is an incomplete sentence.
In line 5 of the abstract, “own” should be deleted.
In the final line of the abstract, --the-- should be inserted between “stability of” and “optical mount”.
Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In line 10 of page 2 of the original disclosure, it appears that “piton effect” should be replaced with --piston effect--.

Drawings
The drawings are objected to because of the following informalities:
In Fig. 1, ref. nos. “4” and “5” should be reversed.  Examiner notes that in Fig. 1, ref. no. “4” points to the “pin” and ref. no. “5” points to the “spring.  However, the original disclosure sets forth “at least one spring 4” and “at least two pins 5” (see at least page 1). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  In line 5 of claim 1, --the-- should be inserted between “spherical tip on” and “other side”.
	Additionally, in line 10 of claim 1, --an-- should be inserted between “extending through” and “entire internal thread length”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 1:  Lines 7-8 of claim 1 recite the limitation “the external thread surface further comprises an inner hexagonal slot on one side.”  This limitation is misdescriptive and/or inaccurate.  First of all, it is not clear how an “external surface” can comprise an “inner” hexagonal slot.  How can something be both “external” and “internal” at the same time?  Further, the instant disclosure clearly shows the “inner hexagonal slot” (16; see instant Fig. 5) being formed in an inner portion of the drive rod (12) that is completely separate from the “external thread surface” (15).  Accordingly, it appears that this limitation should be amended to read --the  first drive rod further comprises an inner hexagonal slot on one side--.
In addition, claim 1 recites the limitation "the external screw surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “external thread surface” introduced previously in the claim.
In addition, lines 9-10 of claim 1 recite the limitation “the external cylinder surface further comprises at least one slot evenly distributed in a circumferential direction and extending through entire internal thread length.”  This limitation is misdescriptive and/or inaccurate.  First of all, it is not clear how the “external cylinder surface” can have an “internal thread length”.  How can something be both “external” and “internal” at the same time?  Further, the instant disclosure clearly shows the “at least one slot” (21; see instant Fig. 5) being formed in an inner portion of the collet (13) that is completely separate from the “external cylinder surface” (18).  Accordingly, it appears that this limitation should be amended to read --the  inner screw surface further comprises at least one slot evenly distributed in a circumferential direction and extending through entire internal thread length.--.
Clarification and correction are required. 
Examiner notes that, if the above interpretations of the claim are correct, claim 1 should be amended as follows:
--1.  A low-drift optical mount, comprising
a first plate,
a second plate,
a first drive rod comprising an external thread surface, the  first drive rod further comprises an inner hexagonal slot on one side and a spherical tip on the other side that engages the first plate;
a collet attached to the second plate, the collet comprising an external cylinder surface with a shoulder on one end and an inner screw surface matching the external  thread surface of the first drive rod, the  inner screw surface further comprises at least one slot evenly distributed in a circumferential direction and extending through entire an internal thread length.--
Re Claims 2-3:  These claims are considered indefinite because they depend from indefinite claim 1, discussed above.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (see instant Figs. 1-3) in view of Rowe (US Patent Application Publication 2016/0169104 A1).
Re Claim 1, as best understood by the Examiner:  Applicant’s Admitted Prior Art (see instant Figs. 1-3) discloses a low-drift optical mount, comprising
a first plate (1),
a second plate (2),
a first drive rod (3) comprising an external thread surface (9; Fig. 2), the first drive rod (3) further comprises an inner hexagonal slot (see annotated Fig. 1 below) on one side and a spherical tip (see below) on the other side that engages the first plate;
a collet (6) attached to the second plate (2), the collet comprising an external cylinder surface with a shoulder (see annotated Fig. 1 below) on one end and an inner screw surface (8; Fig. 2) matching the external thread surface of the first drive rod.

    PNG
    media_image1.png
    559
    617
    media_image1.png
    Greyscale

Applicant’s Admitted Prior Art fails to disclose wherein the inner screw surface further comprises at least one slot evenly distributed in a circumferential direction and extending through entire an internal thread length.
Rowe teaches the use of a threaded connection comprising an inner screw surface (124; Fig. 4) matching an externa thread surface of a threaded rod (104; Fig. 3), wherein the inner screw surface further comprises at least one slot (118) evenly distributed in a circumferential direction and extending through entire an internal thread length, for the purpose of improving the lubrication of the threaded connection.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Applicant’s Admitted Prior Art such that the inner screw surface further comprises at least one slot evenly distributed in a circumferential direction and extending through entire an internal thread length, as taught by Rowe, for the purpose of improving the lubrication of the threaded connection.
Re Claim 2:  Applicant’s Admitted Prior Art (see instant Figs. 1-3) further discloses wherein grease (10; Fig. 2) is applied to the external thread surface (9) of the drive rod (3).
Re Claim 3:  Applicant’s Admitted Prior Art (see instant Figs. 1-3) further discloses wherein the first plate (1) and the second plate (2) are respectively mounted with pins (5) on which two ends of a spring (4) are respectively mounted pulling the first plate toward the second plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678